DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Objections and Rejections
The objections to claims 13 and 15 (at par. 6 of the 10/16/2020 Office action) is withdrawn in light of applicant’s 04/15/2021 amendments, and reasons for allowance, discussed below.
The rejection of claims 1-3, 5-7, 9, 11, 14, 16-17 and 21-22 under 35 USC § 103 (at par. 7-23 of the 10/16/2020 Office action) over TARANTA (US 2010/0028295 A1), in view of TAFT (US 8,524,259 B2) (at par. 7-23 of the 10/16/2020 Office action), is withdrawn in light of applicant’s 04/15/2021 amendments, as well as the reasons for allowance, discussed below.
The rejection of claims 4 and 12 under 35 USC § 103 (at par. 24-28 of the 10/16/2020 Office action) over TARANTA, in view of TAFT, and further in view of OMIDIAN (US 6,960,617 B2) (at par. 24-28 of the 10/16/2020 Office action), is withdrawn in light of applicant’s 04/15/2021 amendments, as well as the reasons for allowance, discussed below.

Rejoinder
Claims 1-13, 16-18 and 21-22 are allowable.  The restriction/election requirement made in the Office action dated August 23, 2019 is hereby withdrawn.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: the closest prior art is TARANTA (US 2010/0028295 A1, Publ. Feb. 4, 2010; on 10/22/2019 IDS; hereinafter, “Taranta”; of record).  Taranta is directed to a pesticide composition.  Taranta, title & abstract.  In this regard, Taranta teaches a pesticide composition (Taranta, abstract) with superabsorbent polymers composed of acrylic acid monmers (Taranta, par. [0054]), which relate to the instant requirements of independent claim 1 for:
“at least one polyacidic polymer,” and
“one or more hydrogel particles including one or more pH-sensitive polymers, the one or more pH-sensitive polymers including at least one polyacidic polymer.”
Taranta also discloses propylene glycol as a organic solvent (Taranta, par. [0140]) or co-formulant (Taranta, par. [0101] & [0103]), which relates to a “matrix material” of claim 1 (as well as par, [0073] of the instant published application).  To the extent that Taranta DOES NOT EXPRESSLY TEACH “wherein the one or more hydrogel particles undergo a phase transition into an expanded state when exposed to an environment having an alkaline pH” as required by claim 1, see par. 10-11 of the 10/16/2020 Office action, which discusses US 8,524,259 B2 to Taft et al. (hereinafter, “Taft”), and discloses hydrogel particles undergoing a phase transition into an expanded state when exposed to an environment having an alkaline pH, wherein anionic hydrogel particles undergo swelling (phase transition into the expanded state) when exposed to an alkaline environment (Taft, col. 24, ln. 26-31).  However, Taranta DOES NOT TEACH the structural arrangement, “wherein the arthropod pest control composition comprises a first portion and a second portion, the first portion comprising the matrix material and the second portion comprising the matrix material and the one or more hydrogel particles,” as required by claim 1.  Thus, the instant claims are distinguishable from Taranta.

Conclusion
Claims 1-13, 16-18 and 21-22 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611